Title: From George Washington to Edward Snickers, 25 June 1784
From: Washington, George
To: Snickers, Edward



Dear Sir,
Mount Vernon June 25th 1784

Upon my return from Philada, I found your favor of the 17th of May at this place. For your kind intention to make me a visit, I thank you, & shall always be glad to see you when it is convenient. With respect to the other matters mentioned in your letter, all that business is now in the hands of the Honorable Mr John Mercer, by a decree of the high Court of Chancery of this State. I have nothing therefore to do with the settlement of accounts, transferences of Lands &ca. It is possible, tho’ even of this I am not certain, that under the former power

of Attorney & decree of the Court, it may be necessary for me to sign the Deeds for such Lotts as were not conveyed at the time of sale; but before I do this, it must be certified to me by Mr Mercer, that the terms of sale are complied with, & that it is proper for me to do so. This, as I have long declined acting upon the affairs of Colo. Geo: Mercer & his Mortgages, is necessary for my own justification.
Whatever Mr James Mercer may have promised respecting the payment of his Brother’s Debt to you, I know not; but think there must have been a misconception with respect to my doing it; further than saying it was reasonable it shou’d be so & ought to be allowed. All I had to do in the matter, under the decree of the Court was to sell the Estate—the amount of which was to be subject to a future decree. If £12,500 was sufficient to discharge the several Mortgages upon it, the overplus undoubtedly would be subjected to the payment of all just claims against Colo. Mercer—but how this matter really is, I know not. The moment I found I could no longer discharge the duties of the power under which I acted, I wrote to Colo. Tayloe (the other Attorney) to take the business wholly upon himself as I should no longer act, or consider myself responsible for the management of the Trust.
I shall, as soon as I can make it convenient, divide the Lotts I bought at Mr Mercers sale, into proper sized Tenements, & let them for a term of years to those who will give the highest annual rent, when a day shall be fixed for that purpose. if any persons should be making enquiries of you respecting them, you will be pleased to give them this information. I am Dr Sir &c.

G: Washington

